DETAILED ACTION
An amendment was received and entered on 4/21/2022.
Claims 16 and 27 were canceled, and claims 29-31 were added.
Claims 1-15, 17, 18, 20, and 29-31 are pending and are under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 6 refers to a “compound selected from Examples 1 through 838”.  Tables 5 and 6 make it clear that “Examples” 1 through 837 refer to particular SEQ ID NOS listed in those tables, and specification page 154, lines 3 through 5 make it clear that “Example 838” is SEQ ID NO: 840. Therefore reference in claim 6 to “Examples 1-838” is not considered to be an improper reference to the specification, and the claim is considered to be complete, clear, and definite. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 14, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 remain indefinite because they refer to “Formula I” without antecedent basis. Claim 1 does not refer to “Formula I”. It appears that Applicant may have intended claims 4 and 5 to depend from claims 1 and 2 in the alternative.
Claim 14 remains indefinite because it is unclear what does and does not constitute a “modified phosphodiester backbone”.  The specification at page 6, lines 10-14 recites “A "modified phosphodiester backbone" occurs when the inter-subunit linkage between subunits is be [sic] a phosphodiester linkage or a modified linkage”.  This suggests that a “modified” phosphodiester backbone can be a phosphodiester backbone, thus one of skill could not determine what Applicant considers to be a “modified” or “unmodified” phosphodiester backbone.
Claims 30 and 31 are confusing in their reference to “Formula Ia or I”. Claims 30 and 31 depend directly from claim 2 which is limited to Formula I.  Claim 2 depends from claim 1, which recites Formula Ia.  Claim 2 further limits claim 1 because Formula I is narrower than Formula Ia from claim 1. Because claims 30 and 31 depend directly from claim 2, they should also be limited to formula I.  However, reference in these claims to both  Formula I and Formula Ia makes it unclear as to what is the intended breadth of the claims, so they are indefinite. It appears that Applicant may have intended claims 30 and 31 to depend from claims 1 and 2 in the alternative.
Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Applicant asserts that claims 4 and 5 have been amended to correct the deficiencies noted in the rejection. However, while claims 4 and 5 no longer recite “any of claim 1”, they continue to refer to Formula I without antecedent basis. Therefore they remain indefinite.
Applicant asserts that claim 14 is amended, which is incorrect. Claim 14 was not been amended in the response filed 4/21/2022. Applicant argues that the specification clearly describes the types and structures of the phosphodiester modifications such that one of skill in the relevant art would clearly and unambiguously comprehend what does and does not constitute a "modified phosphodiester backbone." This is unpersuasive for the reasons set forth in the rejection. The specification at page 6, lines 10-14 recites “A "modified phosphodiester backbone" occurs when the inter-subunit linkage between subunits is be [sic] a phosphodiester linkage or a modified linkage” suggesting that a “modified” phosphodiester backbone can be a phosphodiester backbone. Therefore one of skill could not determine what Applicant considers to be a “modified” or “unmodified” phosphodiester backbone.

Conclusion
	Claims 1-3, 6-13, 15, 17, 18, 20, and 29 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635